              Case 2:18-cv-01329-GMN-EJY Document 104 Filed 10/06/20 Page 1 of 4



 1                                     UNITED STATES DISTRICT COURT
 2                                              DISTRICT OF NEVADA
 3
     THAD AUBERT,                                                )
 4                                                               )
 5
                               Plaintiff,                        )        Case No.: 2:18-cv-01329-GMN-EJY
               vs.                                               )
 6                                                               )                          ORDER
     JAMES DZURENDA, et al.,                                     )
 7                                                               )
                               Defendants.                       )
 8
                                                                 )
 9

10             Pending before the Court is pro se Plaintiff Thad Aubert’s (“Plaintiff”) 1 Objection,
11   (ECF No. 47), to the Order, (ECF No. 45), of the Honorable Magistrate Judge Elayna J.
12   Youchah. Defendants James Dzurenda, Brian Williams, Dwight Neven, and James Cox
13   (collectively “Defendants”) filed a Response, (ECF No. 50), and Plaintiff filed a Reply, (ECF
14   No. 51).
15             Also pending before the Court is Plaintiff’s Objection, (ECF No. 48), to Judge
16   Youchah’s Order, (ECF No. 46). Defendants filed a Response, (ECF No. 52), and Plaintiff
17   filed a Reply, (ECF No. 57). For the reasons discussed below, Plaintiff’s Objections are
18   OVERRULED.
19       I.    LEGAL STANDARD
20             When reviewing the order of a magistrate judge, the order should only be set aside if the
21   order is clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a); LR IB 3-1(a); 28 U.S.C.
22   § 636(b)(1)(A); Laxalt v. McClatchy, 602 F. Supp. 214, 216 (D. Nev. 1985). A magistrate
23   judge’s order is “clearly erroneous” if the court has “a definite and firm conviction that a
24
     1
       In light of Plaintiff’s status as a pro se litigant, the Court has liberally construed his filings, holding them to
25
     standards less stringent than formal pleadings drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94
     (2007).

                                                           Page 1 of 4
            Case 2:18-cv-01329-GMN-EJY Document 104 Filed 10/06/20 Page 2 of 4



 1   mistake has been committed.” See United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948);
 2   Burdick v. Comm’r IRS, 979 F.2d 1369, 1370 (9th Cir. 1992). “An order is contrary to law
 3   when it fails to apply or misapplies relevant statutes, case law or rules of procedure.”
 4   UnitedHealth Grp., Inc. v. United Healthcare, Inc., No. 2:14-cv-00224-RCJ, 2014 WL
 5   4635882, at *1 (D. Nev. Sept. 16, 2014). When reviewing the order, however, the magistrate
 6   judge “is afforded broad discretion, which will be overruled only if abused.” Columbia
 7   Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446 (C.D. Cal. 2007). The district judge “may not
 8   simply substitute [his or her] judgment” for that of the magistrate judge. Grimes v. City and
 9   Cty. of San Francisco, 951 F.2d 236, 241 (9th Cir. 1991) (citing United States v. BNS, Inc., 858
10   F.2d 456, 464 (9th Cir. 1988)).
11    II.    DISCUSSION
12           A.    Objection, (ECF No. 47)
13           Plaintiff objects to Judge Youchah’s Order, (ECF No. 45), denying without prejudice
14   Plaintiff’s Motion for Expert Witness, (ECF No. 41). Plaintiff complains Judge Youchah’s
15   Order only addressed the subjective prong of the deliberate indifference analysis, but Plaintiff
16   seeks an expert to evince the objective component of deliberate indifference. (Obj. at 2–3, ECF
17   No. 47). Upon review, Plaintiff’s underlying Motion for Expert Witness makes no mention of
18   the objective component of deliberate indifference. (See Mot. Expert Witness, ECF No. 41).
19   Therefore, in not addressing the objective component, Judge Youchah’s ruling was not clearly
20   erroneous or contrary to law. The Court therefore overrules Plaintiff’s objection. However, the
21   Court notes that Judge Youchah’s denial was without prejudice. Should Plaintiff elect to renew
22   his Motion for Expert Witness, Plaintiff must state with particularity the grounds for seeking
23   the order and the relief sought. See Fed. R. Civ. P. 7(b).
24   ///
25



                                                 Page 2 of 4
           Case 2:18-cv-01329-GMN-EJY Document 104 Filed 10/06/20 Page 3 of 4



 1          B.     Objection, (ECF No. 48)
 2          Plaintiff objects to Judge Youchah’s Order, (ECF No. 46), denying Plaintiff’s Motion,
 3   (ECF No. 42), to Amend Screening Order, (ECF No. 6). Plaintiff’s Motion asked Judge
 4   Youchah to Amend the Court’s Screening Order because it did not specify whether the
 5   “Assistant Medical Director John/Jane Doe” survived as a defendant. (Mot. Am. Screening
 6   Order at 1, ECF No. 42). Judge Youchah denied Plaintiff’s Motion as untimely under Rule
 7   60(c). (Nov. 4, 2019 Order at 1, ECF No. 46). Plaintiff now argues that his Motion should have
 8   been construed as a motion filed pursuant to Rule 60(a), which allows for the correction of a
 9   “clerical mistake, or a mistake arising from oversight or omission whenever one is found” in an
10   order or other part of the record. Fed. R. Civ. P. 60(a) (emphasis added). Because Plaintiff did
11   not identify the appropriate rule in his Motion, Judge Youchah’s ruling based on Rule 60(c)
12   was not clearly erroneous or contrary to law. Accordingly, the Court overrules Plaintiff’s
13   Objection.
14          Notwithstanding the above, the Court’s Screening Order explained: “If the true identity
15   of any of the Doe Defendant(s) comes to light during discovery, Plaintiff may either move to
16   substitute the true names of Doe Defendant(s) or move to amend his complaint to assert claims
17   against the Doe Defendant(s) at that time.” (Screening Order at 4 n.2, ECF No. 6) (emphasis
18   added). In his Objection, Plaintiff does not mention whether the true identity of “Assistant
19   Medical Director John/Jane Doe” has come to light during discovery. However, in the event
20   Plaintiff has since ascertained said information, Plaintiff may file a motion to substitute or to
21   amend, consistent with the Court’s Screening Order.
22   ///
23   ///
24

25



                                                 Page 3 of 4
            Case 2:18-cv-01329-GMN-EJY Document 104 Filed 10/06/20 Page 4 of 4



 1   III.    CONCLUSION
 2           IT IS HEREBY ORDERED that Plaintiff Thad Aubert’s Objections, (ECF Nos. 47,
 3   48), are OVERRULED.
 4                       6 day of October, 2020.
             DATED this ____
 5

 6
                                              ___________________________________
 7                                            Gloria M. Navarro, District Judge
                                              United States District Court
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                            Page 4 of 4
